DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This office action is in response to the filing of the amendment on 02/12/2021.
Allowable Subject Matter
Claims 1-3, 5-6, 8-11, 13-14 and 16 are allowed. The following is an examiner’s statement of reasons for allowance:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
-regarding claim 1, wherein the plurality of DB switches are connected at one end thereof to an end of the capacitance and the positive terminal or the negative terminal, and the other end of each DB switch of the plurality of DB switches is connected between the plurality of DB resistors and a respective pole of the earthing switch, and opposite ends of the plurality of DB resistors are connected to the positive terminal or the negative terminal and the capacitance;
 -regarding claim 9, connecting one end of the plurality of DB switches to an end of the capacitance and the positive terminal or the negative terminal, and the other end of each DB switch of the plurality of DB switches between the plurality of DB resistors and a respective pole of the earthing switch, and connecting opposite ends of the plurality of DB resistors to the positive terminal or the negative terminal and the capacitance;
claims 2-3, 5-6 and 8, they are considered allowable due to their dependency on claim 1; and
-regarding claims 10-11, 13-14 and 16, they are considered allowable due to their dependency on claim 9.
Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A LABOY ANDINO whose telephone number is (571)272-1054.  The examiner can normally be reached on 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I. L./
Examiner, Art Unit 2839

	/THIENVU V TRAN/                               Supervisory Patent Examiner, Art Unit 2839